Case: 20-10539     Document: 00515758663         Page: 1     Date Filed: 02/26/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                  No. 20-10539                       February 26, 2021
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Lilla Haiddar,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:19-CR-227-1


   Before Jolly, Elrod, and Graves, Circuit Judges.
   Per Curiam:*
          A jury convicted Lilla Haiddar of two counts of making a false
   statement in a passport application and one count of unlawful procurement
   of citizenship or naturalization.   She challenges the sufficiency of the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10539       Document: 00515758663         Page: 2    Date Filed: 02/26/2021




                                    No. 20-10539


   evidence as to her conviction of unlawful procurement of citizenship or
   naturalization.
          There are three elements to that offense: “(1) the defendant issued,
   procured, obtained, applied for, or otherwise attempted to procure
   naturalization or citizenship; (2) the defendant is not entitled [to]
   naturalization or citizenship; and (3) the defendant knows that he or she is
   not entitled to naturalization or citizenship.” United States v. Moses, 94 F.3d
   182, 184 (5th Cir. 1996). Haiddar does not dispute that the Government
   proved the first element, and she concedes that the evidence was sufficient
   to prove the superseding indictment’s allegation that she was ineligible for
   naturalization due to the lack of good moral character. She contends that the
   evidence was insufficient to prove that she knew of her ineligibility.
          The superseding indictment alleged that she lacked good moral
   character because in applying for naturalization, she gave false answers under
   oath indicating that she (1) had never given false or misleading information
   to any United States government official while applying for any immigration
   benefit or to prevent deportation, exclusion, or removal; and (2) had never
   lied to any United States government official to gain entry or admission into
   the United States. The testimony of the immigration officer who adjudicated
   Haiddar’s naturalization application established that Haiddar’s responses to
   those two questions had a pivotal impact on her eligibility for naturalization.
          Viewing the evidence and all reasonable inferences in the light most
   favorable to the prosecution, we conclude that a rational juror could have
   found beyond a reasonable doubt that Haiddar knew that truthful responses
   to those questions would have made her ineligible for naturalization. See
   Moses, 94 F.3d at 184, 187. First, Haiddar originally left those two questions
   blank while answering all but one of the other questions in the naturalization
   application’s section on “Good Moral Character.”            Then during her




                                          2
Case: 20-10539     Document: 00515758663           Page: 3   Date Filed: 02/26/2021




                                    No. 20-10539


   naturalization interview, Haiddar corrected some noncritical aspects of her
   naturalization application while falsely maintaining, in the two questions at
   issue, that she had never lied to a United States government official to gain
   an immigration benefit.     The evidence also showed that Haiddar had
   extensive experience with the immigration system, as she successfully
   obtained a C-1 visa, asylum, lawful permanent residency (LPR), naturalized
   citizenship, and a United States passport. From such evidence, a rational
   juror could have found that Haiddar treated the two questions at issue
   differently than other questions in the naturalization application, and a
   rational juror could have reasonably inferred that Haiddar did so because she
   knew that truthful responses to those two questions would bar her from
   naturalization. See Moses, 94 F.3d at 184, 187.
          Given that conclusion, we need not reach Haiddar’s arguments that
   the evidence also was insufficient to convict her under the Government’s
   alternative theory that she was ineligible for naturalization based on her
   unlawful LPR status and knew of her ineligibility on that basis.
          AFFIRMED.




                                         3